Exhibit10.1 This Discount Notes Selling Group Agreement has been filed to provide investors with information regarding its terms. It is not intended to provide any other factual information about the Tennessee Valley Authority. The representations and warranties of the parties in this Discount Notes Selling Group Agreement were made to, and solely for the benefit of, the other parties to this Discount Notes Selling Group Agreement. The assertions embodied in the representations and warranties may be qualified by information included in schedules, exhibits, or other materials exchanged by the parties that may modify or create exceptions to the representations and warranties. Accordingly, investors should not rely on the representations and warranties as characterizations of the actual state of facts at the time they were made or otherwise. This FormDiscount Note Selling Group Agreement has been executed between TVA and each of the following parties on the dates noted: Party Date executed Banc of America Securities LLC May28, 2003 Barclays Capital, Inc. Credit Suisse First Boston LLC October 23, 2007 May23, 2003 FTN Financial May22, 2003 Goldman, Sachs & Co. July2, 2003 J.P. Morgan Securities Inc. August5, 2004 Lehman Brothers Inc. May27, 2003 Merrill Lynch Government Securities Inc. June10, 2003 Morgan Stanley & Co., Incorporated September26, 2006 Suntrust Robinson Humphrey May14, 2003 TENNESSEEVALLEY AUTHORITY DISCOUNT NOTES SELLING GROUP AGREEMENT The Tennessee Valley Authority (“TVA”) may offer Discount Notes (“Notes”), which Notes are described in TVA’s Discount Notes Offering Circular, for public distribution through a group of investment dealers and dealer banks (“Selling Group”). You are invited to become a member of the Selling Group (“Member”). The signature of a person authorized to bind your organization at the conclusion of this Selling Group Agreement (“Agreement”) constitutes both your organization’s acceptance of this invitation and its consent to be bound by all the terms and conditions contained in this Agreement and by any instructions contemplated by this Agreement, written or otherwise transmitted, in connection with the distribution of the Notes which may be issued by TVA by its Treasurer or designees. SECTION 1. AUTHORIZATION. The Notes will be issued pursuant to (1) authority vested in TVA by section 15d of the Tennessee Valley Authority Act of 1933, as amended, 16U.S.C. §§ 831-831ee (2000), (2) section 2.5 of the Basic Tennessee Valley Authority Power Bond Resolution adopted by the Board of Directors of TVA (“Board”) on October 6, 1960, as amended, and (3) a Resolution adopted by the Board on January 23, 1991, as amended, authorizing the issuance of certain short-term debt through the use of the book-entry system of the Federal Reserve Banks. The Notes will not be obligations of, nor will they be guaranteed by, the United States of America. SECTION 2.
